United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2762
                                   ___________

Roger Dale Sims,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Arkansas.
Gaylon Lay, Warden, Cummins Unit, *
ADC (originally sued as G. Lay),      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: August 26, 2009
                                Filed: August 27, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Roger Dale Sims appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action following remand for further proceedings on
a claim against one defendant, see Sims v. Lay, 216 Fed. Appx. 599, 600 (8th Cir.
2007) (unpublished per curiam). Having carefully reviewed the record and considered
Sims’s arguments, we find no basis for reversal. See Johnson v. Blaukat, 453 F.3d
1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
1108, 1112 (8th Cir. 2006) (de novo standard of review); Madewell v. Roberts, 909
F.2d 1203, 1208 (8th Cir. 1990) (§ 1983 liability requires direct responsibility for
alleged deprivation of rights). Sims also appeals the district court’s denial of his
motions to amend the complaint and for a preliminary injunction, but we find no abuse
of discretion in these rulings. See Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748,
755 (8th Cir. 2006) (standard for reviewing denial of leave to amend); Lankford v.
Sherman, 451 F.3d 496, 503-04 (8th Cir. 2006) (standard for reviewing denial of
preliminary injunction).

      Accordingly, we affirm.
                     ______________________________




                                         -2-